Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 4, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  161495                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 161495
                                                                    COA: 352605
                                                                    Wayne CC: 10-013057-FC
  JOIE RAYSHAWN BELL,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 17, 2020 order
  of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Wayne Circuit Court to determine
  whether the defendant is indigent and, if so, to appoint counsel to represent the defendant
  at an evidentiary hearing pursuant to People v Ginther, 390 Mich. 436 (1973). The circuit
  court shall determine whether the defendant’s former appellate counsel rendered
  ineffective assistance on direct appeal. If it is determined that appellate counsel was
  ineffective, the defendant shall be entitled to the assistance of appointed counsel to
  pursue a motion for relief from judgment pursuant to MCR subchapter 6.500. In all other
  respects, leave to appeal is DENIED, because we are not persuaded that the remaining
  question presented should be reviewed by this Court.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 4, 2020
           t1028
                                                                               Clerk